Citation Nr: 1709823	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  08-27 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from December 1969 to February 1972, to include a tour in the Republic of Vietnam.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the matter sought on appeal.  The Veteran perfected a timely appeal in April 2012.

In June 2014, the Board issued a decision denying the erectile dysfunction claim.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The June 2014 Board decision also addressed an increased rating for PTSD claim, but that issue was not appealed by the Veteran.  In an April 2015 Joint Motion for Remand, the parties asked the Court to vacate and remand the June 2014 denial of the erectile dysfunction claim.  In a May 2015 Order, the Court vacated and remanded the claim to the Board. In July 2015, the Board remanded the claim.  The appeal has now been returned to the Board for appellate disposition.

This appeal was processed using the Virtual VA and Virtual Benefits Management System paperless claims processing systems.


FINDING OF FACT

The Veteran's erectile dysfunction is not shown to have manifested during active service, developed as a result of an event, injury, or disease during active service, or to be due to or aggravated by service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

The Board finds that VA has satisfied its duty to notify in this case through letters sent in December 2010, prior to the initial adjudication in August 2011.  The letters advised the Veteran of the evidence needed to substantiate a claim of service connection for erectile dysfunction.  Furthermore, neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran..."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claims.  Specifically, VA has obtained service treatment records, VA treatment records and examination reports, private treatment records, and Social Security Administration records.  Lay statements of the Veteran are also associated with the claims file.  Here, VA has adequately discharged its duty to locate records and afforded the Veteran notice and opportunity to submit any identified records that may be in his possession.  The Veteran has not identified any outstanding records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist in obtaining the relevant records.

Further, the Veteran was afforded VA examinations in August 2011, September 2015, and January 2016 in conjunction with his claim.  In rendering the collective medical opinions, the VA examiners addressed the essential contentions of the Veteran, were informed by review of the claims file, and presented the opinions in the context of the pertinent clinical history.  Thus, the Board finds that the VA examination reports are collectively adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).

The claim was remanded in July 2015.  As instructed by the Board, the Veteran was afforded additional VA examinations in September 2015 and January 2016.  Thus, the development ordered by the Board was substantially completed and adjudication may proceed.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture. See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Legal Criteria 

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of, or aggravated by, a service-connected disability.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to prevail on the issue of entitlement to service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Whether lay evidence is competent and sufficient in a particular case is an issue of fact.  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (where the condition is simple, for example, a broken leg, but not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Consequently, VA may favor one medical opinion over another, provided an adequate basis is provided.  See Owens v. Brown, 7 Vet. App. 429 (1995).

Service connection may also be granted for certain chronic diseases if manifested to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303 (b); Savage v. Gober, 10 Vet. App. 488 (1997).  However, erectile dysfunction is not designated as a chronic disease for presumptive service connection purposes.  Furthermore, continuity of symptomatology in service connection claims is limited to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

III.  Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence and focus specifically on what the evidence shows or fails to show as to the claim.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that the currently diagnosed erectile dysfunction is due to his service-connected PTSD and medications treating the condition.

VA treatment records noted that the Veteran was first diagnosed with PTSD and prescribed Citalopram in October 2006.  Over the next several months, the Veteran reported a reduction in his libido and impotence, which he attributed to the medication.  Various treatment records showed the Veteran's medication was changed over the years, with the Veteran continuing to report erectile dysfunction.

A September 2009 treatment note documented the Veteran's report that he had erectile dysfunction for about five years.  In 2010, the Veteran reported he had received testosterone injections that improved his libido and sexual function.

The Veteran was afforded a VA examination in August 2011, at which he reported experiencing erectile dysfunction since 2004.  The examiner opined that there are many causes for erectile dysfunction, including a history of tobacco use, cannabis use, hormone deficiencies, medication, and psychogenic factors.  The examiner noted that the Veteran had multiple risk factors, including hypogonadism, and given the number of risk factors present, it was not possible to state without resort to pure speculation that the Veteran's erectile dysfunction was secondary to his PTSD or medications being used to treat his PTSD.

A June 2012 VA treatment record contained the Veteran's report that he had erectile dysfunction when he came back from Vietnam, but was too embarrassed to discuss it with anyone.  The VA treatment provider, who noted the Veteran's history of hypogonadism, stated that psychological problems and related medication could both cause erectile dysfunction.  

The Veteran was afforded an additional VA examination in September 2015.  A January 2007 erectile dysfunction diagnosis was noted. The examiner stated that although PTSD and treatment thereof could cause erectile dysfunction, the Veteran's current diagnosis was less likely due to PTSD or treatment, and much more likely due to hypogonadism, for which he was on testosterone replacement, and history of nicotine and alcohol abuse.

In January 2016, the Veteran underwent further VA examination.  After an in-person examination, review of the claims file, and consideration of the Veteran's lay statements, the examiner opined that it was less likely than not that the erectile dysfunction was caused or aggravated by service-connected PTSD, to include the related medications.  He stated that it was more likely than not related to the Veteran's hypogonadism and history of tobacco and alcohol abuse. 

As an initial matter, the Board finds against service-connection on a direct basis. Although the Veteran's contentions are centered on a theory of secondary service connection, VA must also consider service connection for the erectile dysfunction on a direct basis.  See Shroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to explore all legal theories, including those unknown to the veteran, by which he can obtain benefit sought for the same disability.)  A review of the record, however, does not indicate that his erectile dysfunction is directly related to service. 

The Veteran's service treatment records are absent for any complaints or treatment of erectile dysfunction.  His February 1972 separation examination documented a normal genitourinary system.  The Veteran has reported that his erectile dysfunction began shortly after returning from Vietnam; however, this is in conflict with other statements in which he reported the onset in 2004.  The first medical documentation of the issue occurred in 2006, more than 30 years after service.  While the passage of many years between discharge from active service and the medical documentation of a claimed disability, particularly when the veteran has sought treatment for other conditions during that time, is not dispositive as to nexus, it is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333  (Fed. Cir. 2000).  Notably, review of the pertinent medical records reveals no opinion linking the Veteran's erectile dysfunction directly to service.  In the absence of any evidence in support thereof, service connection on a direct basis for erectile dysfunction is denied.

The Board has carefully considered the evidence of record, but finds that the most probative evidence does not support a finding that the service-connected PTSD or related treatment caused or aggravated the Veteran's erectile dysfunction. 

The Veteran was provided a VA examination in September 2015 to address the etiology of his condition.  The Veteran reported that he had been on multiple medications for erectile dysfunction over the years, including the current medications of Tadalafil and testosterone gel.  The examiner attributed the etiology of the erectile dysfunction  to hypogonadism, as well as a history of nicotine and alcohol abuse.  Following a review of the Veteran's claims file and medical records, and physical examination of the Veteran, the examiner opined that, although PTSD and treatment thereof can cause erectile dysfunction, this Veteran's diagnosis was less likely due to PTSD or related treatment and more likely due to hypogonadism for which he received testosterone replacement.  The examiner also noted a history of nicotine and alcohol abuse as contributing factors. 

The Veteran was again examined in January 2016 in conjunction with his claim.  After a thorough review of the file, a physical examination, and consideration of the Veteran's lay statements, the examiner opined that it was less likely than not that the erectile dysfunction was caused or aggravated by service-connected PTSD, to include the related medications.  In support of his conclusion, he explained that the erectile dysfunction was more likely than not related to the Veteran's hypogonadism and history of tobacco and alcohol abuse.

A medical opinion will be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The Board finds that the Veteran's erectile dysfunction is not due to or aggravated by his service-connected PTSD or related medications.  Rather, VA examiners determined that his erectile dysfunction was caused by non-service-related reasons, namely, hypogonadism, as well as overuse of tobacco and alcohol.  The Board acknowledges the June 2012 VA treatment note which acknowledged that psychological problems and related medication could both cause erectile dysfunction.  However, the Board affords more probative weight to the multiple opinions of the VA examiners, which attributed the erectile dysfunction to hypergonadism and excessive use of tobacco and alcohol.  Those opinions were rendered following a review of the Veteran's claims file and medical history, indicating a comprehensive understanding of the etiology.  The June 2012 treatment note, in contrast, was speculative in nature, with no supporting rationale.  

While the Veteran believes his erectile dysfunction to be secondary to his PTSD or related medications, and is competent to describe the symptoms of his condition, he is not competent to provide testimony regarding the etiology of his condition.  See Jandreau, 492 F.3d at 1372.  The cause of the Veteran's erectile dysfunction is not a simple identification that a layperson is competent to make, and there is no indication that the Veteran has the requisite medical training or expertise necessary in making such an opinion as to the cause of those disabilities.  Therefore, given the medical expertise necessary in making such an opinion as to etiology and the assignment of symptoms to a particular diagnosis, the Veteran's statements regarding etiology of his erectile dysfunction do not constitute competent evidence on which the Board can make a service connection determination.

The Board notes the Veteran's new contention that service-connection for erectile dysfunction should be granted due to alcohol abuse secondary to PTSD.  38 U.S.C.A. § 1110 allows veterans to receive compensation for alcohol or drug-related disability arising secondarily from a service-connected disability.  Here, the Veteran has not been diagnosed with an alcohol or drug-related disability secondary to his PTSD.  A veteran must adequately establish through "clear medical evidence" that an alcohol or drug abuse disability is secondary to or caused by a primary service-connected disorder, and not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  Service connection is not in effect for an alcohol disability secondary to PTSD. 

Accordingly, the weight of the evidence shows that the Veteran's erectile dysfunction is not caused or aggravated by his service-connected PTSD or related medications.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b).  Therefore, the Veteran's claim for service connection for erectile dysfunction must be denied.


ORDER

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


